 BEKAERT STEEL WIRE CORP.BekaertSteelWire Corp.andInternationalUnion ofElectrical,Radio&MachineWorkers,AFL-CIO-CLC, Petitioner. Case 10-RC-8476April 1, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNINGAND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert C. D.McDonald. Following the hearing and pursuant toSection 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the RegionalDirector for Region 10, this case was transferred totheNational Labor Relations Board for decision.Thereafter, the Employer and the Petitioner filedbriefs which have been duly considered.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations2 involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.The Employer moves to dismiss the petition aspremature. It argues that the present work force is notrepresentative in view of a contemplated expansion inthe unit. The Employer contends that construction ofthe existing plant has not been completed; that itsoperations are still in an experimental or startupphase; that it will soon be expanded by the addition ofa new and larger plant; that this new facility willnecessitate the hiring of a large number of employeesin numerous new job classifications; and that anelection should be delayed until the completion of thecontemplated expansion.'The Employer'smotion to strike the Petitioner's brief from the recordiswithoutmerit and isdeniedThePetitioner'smotion to admit newevidence is denied because the record before us is adequate to resolve allissues presented561The record indicates that the Employer's bead wireplant at Rome, Georgia, commenced operations inJune 1970; sometime during the summer of 1970, theplant began continuous operations on a three-shiftbasis 5 days per week. At the time of the hearing, onNovember 4 and 9, 1970, the plant employed 33production employees and 4 maintenance employeesin four job classifications. Two other classifications,janitor and guard, were filled by outside contractors.Although it was designed to produce 650 tons of beadwire per month, the plant produced only 26 tons inSeptember and 80 tons in October. The Employer'spersonnel manager testified that, with proper training,the existing employee complement and machinerycould produce 650 tons per month. The plantmanager testified that the plant was not runningsmoothly because the machines were not feeding eachother on a continuous basis; that he estimated that theaddition of 12 to 18 more production employees and 1or 2 more maintenance employees would enable theEmployer to reach full production; and he furthertestified that the Employer intended to hire 12 to 18more production employees for an overall total of 49to 55 production and maintenance employees by theend of 1970. At the time of the hearing, the plant hadproduced bead wire and sold it to various tirecompanies.Basically, the Employer's claim that the petitionshould be dismissed rests upon its plans to constructand staff a new building which will be connected withthe existing bead wire plant by means of a knockoutwall. The new building, which will be more than twicethe size of the existing facility, will be used tomanufacture "fine wire," a new product produced by"substantially" differentmethods and equipmentthan is bead wire (the "wet" drawing as opposed tothe "dry" drawing process; brass wire plating asopposed to bronze wire plating). As operation of thisnew machinery is more difficult and will require ahigher level of skills than that required to producebead wire, an unspecified number of employees hiredfor the fine wire operation will be trained for 3 monthsat the Employer's plant in Belgium in the use of thenew machinery.At the time of the hearing, no employees had beenhired to staff the new operation. The Employerintends to begin hiring for the fine wire plantapproximately 3 months before the second buildinghas been completed and the machinery installed.Initially, the Employer will hire 5 to 10 new employeesper month; later, this figure will be increased to 10 to15 new hires per month. The Employer estimates that2TheInternationalUnion,UnitedAutomobile,Aerospace&AgriculturalImplementWorkers ofAmerica, UAW,was permitted tointervene at the hearing in accordance with Sec 102.65 of the NationalLaborRelations Board Rules and Regulations189 NLRB No. 72 562DECISIONS OF NATIONALLABOR RELATIONS BOARDthe new operation will necessitate the addition ofbetween 6 and 12 new job classifications within theproduction and maintenance unit and that, ultimate-ly, the existing plant and the new plant will togetheremploy 300 employees.On the basis of the record before us, we find that theevidence adduced by the Employer in support of itscontention that the petition is premature is notsufficient to establish that those working in the beadwire operation should presently be denied an oppor-tunity to express their free choice in an election. Whilethe Employer's witnesses estimated that the new plantmight be ready as early as July 1971, the record as awhole indicates that the date when its expansion planswill be completed is uncertain. A number of eventsmust occur before the new plant is built and ready tobegin production; as of November 1970, none of theseevents had occurred. At the time of the hearing,construction effortswere limited to grading andleveling the land next to the bead wire plant; nobuilding contract had been awarded; the Employerhad not specified a completion date for the construc-tion; and it had not yet decided where it would obtainthe fine wire machinery. While the Employer intend-ed to train new employees in Belgium as expeditiouslyas possible (so as to start production immediatelyupon completion of the plant), its personnel managertestified that no American rank-and-file employeeshad yet been trained in the program. Evidence relativeto the new job classifications was vague and theclassifications themselves were admittedly tentative.Moreover, even if we accept the Employer's projectedrate of new hiring, and assuming contrary to its recentexperience that it will have a zero turnover rate amongnew employees (as opposed to the current turnoverrate of more than 60 percent), if it begins hiring inApril 1971, the Employer will obtain its full comple-ment of 300 employees only in August 1972. Assum-ing a hiring pattern most favorable to the Employer,3and the absence of any turnover rate, the Employerwill have obtained 150 employees, or one-half of itsprojected full complement, sometime during October1971, 1 year after the petition in the instant case wasfiled.We believe it would not effectuate the policies ofthe Act to delay an election among employees in the"bead wire" operation solely because of the Employ-er'splanned addition of a "fine wire" productionfacility that far in the future.We note the testimony in the hearing that byDecember 1970, a date preceding the issuance of thisDecision, the bead wire plant will have had sufficientmachinery and employees on hand to enable it toreach full production. Thus, the 37 employees in fourjob classifications are clearly representative of thecontemplated work force of 49-55. Based on this factand in the absence of any indication that moreemployees would be hired to staff the bead wirefacility after December 1970, we find that the existingcomplement of bead wire employees constitutes asubstantial and representative segment of the ultimatework force to be employed at the bead wire plant.Accordingly, as the existing bead wire operationconstitutes a separate appropriate unit, and since wearenot satisfied that the Employer's predictedexpansion plans establish with a reasonable degree ofcertainty that in the near future the existing unit willnot be representative or appropriate, we find that aquestion concerning representation exists at this timeas to employees in the bead wire plant.There is some suggestion in the record that the beadwire operation may continue to constitute an appro-priate unit even after addition of the contemplatedfine wire operation. Thus it appears that the bead wireemployees will be separately supervised and producea different product by a different method, with nointerchange of employees between the two operations.The fine wire employees will be more highly skilledand will undergo a more extensive and rigoroustraining program than the present complement; beadwire employees receive no formal instruction but aretrained on the job in operation of the machines bysupervisors at the plant; an unspecified number offinewire employees will be sent to Belgium fortraining.o . was established that the fine wire process ismore difficult and requires a higher level of skills;employees who had mastered the bead wire processwould still have to be trained to operate the fine wiremachinery.However, there is no need for us toevaluate these alleged facts at this time, and we do notpurport to do so. The continuing viability of anycertification of representative that may result from theelection directed herein and the effect, if any, of suchcertification upon the contemplated fine wire opera-tionsmay be reviewed in a subsequent appropriateproceeding after the new operations have material-ized.4.We find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees, in-cluding trainees, die men and janitors, at theEmployer'sRome, Georgia, bead wire plant,excluding office clerical employees, laboratory3That is,assumingthat the Employer hires 10 new employees in April1971 and in May 1971 and that it hires 15 new employees per monththereafter. BEKAERT STEEL WIRE CORP.563employees,guards and supervisors as defined inthe Act.4Direction of elections omitted from publication.4At the hearing,the Petitioner and the Intervenor expressed willingnessto participate in an election in any unit found appropriate herein5 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc, 156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employer with the Regional Director for Region 10 within 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled